TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00129-CV


                                    Verenice Arce, Appellant

                                                 v.

                               Rey Alexander Trevino, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-20-002223, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 13, 2021. On September 1, 2021,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by September 13, 2021 would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: November 16, 2021